Citation Nr: 0316009	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  92-21 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for waiver of recovery of an overpayment of 
Chapter 34 educational benefits calculated in the amount of 
$2,227.39.

2.  Entitlement to the restoration of Chapter 34 educational 
benefits for the period from September 15, 1984 to January 8, 
1985.

(Entitlement to an increased rating in excess of 10 percent 
for residual fracture and surgery of the middle finger and 
residual fracture of the distal interphalangeal joint (DIP) 
of the little finger of the right hand is the subject of a 
separate appellate action.)

REPRESENTATION

Appellant represented by:	Benito Gutierrez Diaz, 
Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to May 1978.  
In a June 1985 rating decision, the Regional Office (RO) of 
the Department of Veterans Affairs (VA) in San Juan, Puerto 
Rico (San Juan RO), determined that the veteran had active 
duty for training (ACDUTRA) on May 19 and 20, 1979, and 
inactive duty for training (INACDUTRA) on February 6 and 7, 
1982 and on February 13, 1983.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1992 decision letter 
issued by the San Juan RO, which denied the veteran's May 
1971 claim for restoration of Chapter 34 educational benefits 
for the period from September 15, 1984 until January, 1985, 
noting that VA was unable make payments for this period since 
the evidence of record showed that the veteran did not attend 
classes at the D'Carmen Beauty School for the abovementioned 
period.  The San Juan RO added that the evidence that the 
veteran had submitted was not new and material and would not 
change the RO's determination.  The veteran's May 1971 
submission also can be construed as a claim to reopen the 
previous denial of the veteran's request for waiver of 
overpayment of Chapter 34 educational benefits calculated in 
the amount of $2,227.39 for the same period; thus, the Board 
has added it as an issue.  Although an RO hearing was 
scheduled for September 1992, it was cancelled by the veteran 
and his hearing request is deemed withdrawn.  38 C.F.R. 
§ 20.704(d) (2002).

In November 1994 and July 1996, the Board remanded the case 
back to the San Juan RO for clarification and additional 
development.  Subsequently, the case was transferred to the 
Hartford, Connecticut Regional Office (Hartford RO) and then 
back to the San Juan RO.  The case is now before the Board 
for further appellate consideration.


REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This liberalizing legislation 
is applicable to the veteran's claim.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will notify the claimant 
and the claimant's representative, if any, of information 
required to substantiate a claim and will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 in view 
of the new statutory changes. See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
is effective August 29, 2001.  The VCAA provides a broader VA 
obligation to obtain relevant records and advise a claimant 
of the status of those efforts.

Background

In December 1984, the veteran submitted a VA Form 22-1995 and 
applied for a change in his training to study cosmetology at 
the D'Carmen Beauty School.  In an April 1986 decision 
letter, the San Juan RO approved this second change in the 
veteran's training and awarded Chapter 34 educational 
benefits of $524 monthly effective November 1, 1985 through 
September 1, 1986.  

In May 1986, the San Juan RO notified the veteran of a 
reduction in his educational benefits to $524 monthly 
effective February 1, 1986 and ending September 1 1986.  A 
two-way memorandum dated the following day reveals that a VA 
compliance survey had determined that the veteran began the 
cosmetology coursework on January 9, 1985 and he was absent 
11 days in April 1985 and 3 days in May 1985.  An August 1986 
addendum to the two-way memorandum shows the veteran's 
educational award was processed as: none for September 15 
1984, $574 monthly from January 9, 1985 to August 15, 1985, 
and $524 monthly from November 1, 1985 to September 1, 1986.  

In September 1986, VA's Debt Management Center (DMC) notified 
the veteran of an overpayment in educational benefits 
calculated in the amount of $7,236.83 and advised the veteran 
of his rights to dispute to the debt, request a waiver of the 
debt, have a personal hearing on the waiver request, and 
arrange repayment options.  

In January 1987, the veteran asked for information on the 
origin of the $7,236.83 overpayment, contending that it was 
an administrative error.  In a March 1987 response, the DMC 
indicated that the veteran's educational benefit indebtedness 
was calculated as $2,332.09, consisting of $2,227.39 in 
principal, $100.79 in interest and $3.91 for the 
administrative cost of collection fees.  In April 1987, the 
veteran requested a waiver of the $2,227.39 overpayment.  

An October 1987 Optional Form 41 from the compliance survey 
specialist revealed that the veteran did not begin the basic 
cosmetology course until January 9, 1985, confirming the two-
way memorandum dated in August 1986.  A December 1987 
decision by the Committee on Waivers and Compromises (CWOC) 
issued by the San Juan RO in January 1988 denied entitlement 
to waiver of the $2,227.39 overpayment, noting that the 
evidence clearly demonstrated the veteran's material fault in 
receiving erroneous payments when he did not commence the 
course in cosmetology on September 15, 1984 but on January 9, 
1985.

In May 1991, the veteran submitted a statement, contending 
that he had studied during the period from September 15, 1984 
to January 1985.  He attached various documents, including a 
statement from the Director of the D'Carmen Beauty School 
certifying that the veteran had been enrolled from the second 
week in September 1984 until August 19, 1986 and that he had 
been in the Reserves during the month of September and 
attaching a diploma certifying completion of the course in 
November 1985.

In a January 1992 decision letter, the subject of this 
appeal, the San Juan RO construed the veteran's May 1991 
submission as a claim for restoration of Chapter 34 
educational benefits for the period from September 15, 1984 
until January, 1985 and noted that VA was unable to make 
payments for this period since the evidence of record showed 
that the veteran did not attend classes at the D'Carmen 
Beauty School for the abovementioned period.  The San Juan RO 
added that the evidence the veteran had submitted was not new 
and material and would not change the RO's determination.  
The veteran perfected an appeal of the RO's January 1992 
decision.

In November 1994, the Board remanded the case back to the San 
Juan RO for clarification and additional development.  In 
particular, the remand instructed the RO to: 

(1) ascertain whether all the compliance 
survey documentation was in the record 
and, if not, it was to be associated with 
the record; 
(2) obtain a statement from the 
compliance survey specialist and 
ascertain whether the appendices were 
part of the survey and, if not, whether 
additional documentation was prepared 
incident to the survey and, if yes, it 
was to be associated with the record; 
(3) associate with the record the VA Form 
119 dated October 19, 1987 referred to by 
the compliance specialist.  If there was 
no such document and the reference in the 
Optional Form 41 is incorrect, that 
should be noted in the record;
(4) associate with the record the 
evidence the RO relied on in statement of 
the case (SOC), when it stated that the 
basic cosmetology course was of 10 months 
and 1,000 hours duration full time;
(5) state whether the veteran was paid 
Chapter 34 benefits from September 1984 
to January 1985 and how much;
(6) indicate, if the RO determined that 
the veteran was paid Chapter 34 benefits 
during that period, whether those 
benefits were part of the overpayment of 
which the veteran was notified in the 
September 1986 letter and, if yes, the RO 
should indicate the current balance owing 
on the overpayment and the enrollment 
periods from which the overpayment arose;
(7) associate with the record copies of 
all relevant Centralized Account 
Receivable Service (CARS) documentation, 
if the RO determined that Chapter 34 
benefits were paid to veteran for the 
period in issue and it was part of the 
overpayment referred to in the September 
1996;
(8) prepare and associate with the record 
a statement clarifying the reasons for 
the decision that the veteran was not 
entitled to Chapter 34 benefits for the 
period in question and state whether the 
basis for that decision was because the 
veteran was not attending training during 
that period or whether it was based on 
some other reason, for example, that the 
course was only approved for 1,000 hours 
in 10 months; and
(9) develop a claim to reopen the 
September 1986 final decision disputing 
the debt using the two-step analysis in 
Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991), if the RO determined that Chapter 
34 benefits were paid to veteran for the 
period in issue and it was part of the 
overpayment referred to in the September 
1986 letter.  The Manio analysis required 
a determination of (1) whether new and 
material evidence has been submitted to 
reopen a claim.  

In response to items 1 through 4 in the November 1994 Board 
remand, in a VA Form 119 dated in January 1995, the 
compliance survey specialist indicated that all documentation 
regarding the compliance survey was in a claims file; 
verified that the October 1987 Optional Form 41, appendices 1 
and 2, the May 1986 two-way memorandum and a memorandum dated 
March 25, 1992 were all part of the compliance survey; 
confirmed that the pertinent VA Form 119 was actually dated 
October 9, 1987, not October 19, 1987; and attached a copy of 
the VA Form 22-1998b (Approval Document of the School), 
showing that the basic cosmetology course was of 10 months 
and 1,000 hours duration full time.  In compliance with items 
5 through 7, the RO indicated that the veteran had been paid 
$2,143.47 in Chapter 34 benefits for the period from 
September 15, 1984 to January 9, 1985; that the original 
overpayment totaled $11,021.40 for the period from September 
15, 1984 through July 31, 1986; that as of September 1998 VA 
had collected $3,784.57 of the indebtedness, which was the 
calculated amount of overpayment ($7,236.83) indicated in the 
September 1986 letter; and that the principal balance as a 
January 17, 1995 was $260.54.  The RO associated copies of 
CARS documentation with the claims file.  In response to 
items 8 and 9, the RO issued a supplemental statement of the 
case (SSOC) in May 1995, stating that the veteran was not 
entitled to Chapter 34 educational benefits for the period 
from September 15, 1984 to January 8, 1985 because the 
coursework the veteran was taking was approved only for 1,000 
hours over a 10-month period; that the veteran's graduation 
diploma showed that he completed his coursework in November 
1985, and that, if the veteran began his studies on January 
9, 1985, he would have completed his coursework on or about 
November 1985.  The RO added that the evidence of record 
indicated the veteran was not in attendance from September 
1984 to January 9, 1985 and determined that no new and 
material evidence has been submitted as the newly acquired 
evidence confirmed what was already on record and; therefore, 
the claim was not considered to be reopened.

In July 1996, the Board again remanded the case back to the 
San Juan RO for clarification and additional development.  In 
particular, this remand instructed the RO to:

(1) obtain, and associate with the 
record, a copy of the initial 
correspondence where the veteran was 
notified of a reduction in his Chapter 34 
educational benefits for the period 
covering September 15, 1984 to January 9, 
1985 and the amount of overpayment 
created.  If there was no letter the RO 
should so state;
(2) set forth the amount of educational 
benefits actually paid to the veteran for 
the period in issue and incorporate it 
with the record and state whether it was 
part of the overpayment included in the 
September 1986 letter and whether that 
letter was the notice to the veteran of 
his right to dispute the debt and appeal;
(3) develop the claim to reopen the final 
decision regarding proper creation of the 
debt under 38 C.F.R. § 3.156 and furnish 
the veteran with an SSOC, if the RO 
determined that the veteran had not filed 
a timely notice of disagreement (NOD) to 
the existence of the overpayment; and
(4) furnish the veteran with an SSOC 
addressing the proper creation of the 
overpayment, if a timely NOD with the 
existence of the overpayment in question 
had been filed.

In response to the remand, the RO concluded that the only 
correspondence notifying the veteran of a reduction in his 
Chapter 34 educational benefits was the March 5, 1987 letter 
informing him of the amount of overpayment for the period in 
issue, which is associated with the claims file.  In a May 
1997 letter, the RO also asked the veteran to supply a copy 
of the initial correspondence, notifying him of a reduction 
in his Chapter 34 educational benefits for the period from 
September 15, 1984 to January 9, 1985.  No response was 
received.  The duty to assist is not a one-way street.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  In September 1998, 
VA's Finance Section revealed that the veteran was paid 
$2,172.60 for the period from September 15, 1984 to January 
9, 1985 and that the $2,172.60 was part of the calculated 
$7,236.83 overpayment referred to in the September 1986 
letter, which notified the veteran of his right to dispute 
the debt and appeal it.  In an SSOC issued in April 1999, the 
RO determined that a timely NOD with regard to RO's January 
1992 denial of restoration of Chapter 34 educational benefits 
had been submitted by the veteran and that, although the 
evidence submitted was new and material it did not change the 
outcome of the decision because the other evidence already on 
record was more probative than that submitted by the veteran 
in May 1991.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Although the RO complied with the 
November 1994 remand instructions and most of the July 1996 
remand instructions, it appears that the RO misinterpreted 
the last two instructions in the latter remand.  The RO did 
not address whether the veteran filed a timely NOD to the 
existence of the overpayment but did indicate that the 
veteran failed to file a timely NOD to the denial of his 
waiver request.  The RO also addressed whether the veteran 
filed a timely NOD to the January 1992 decision denying 
restoration of Chapter 34 benefits.  If the RO had determined 
that the veteran did not file a NOD to the existence of the 
overpayment, then it was to develop the claim to reopen the 
final decision regarding proper creation of the debt under 
38 C.F.R. § 3.156 and furnish the veteran with an SSOC.  If a 
timely NOD to the existence of the overpayment had been 
filed, the RO was to furnish the veteran with an SSOC 
addressing the proper creation of the overpayment.  

As noted in the July 1996 remand, the veteran's May 1991 
submission might be construed as a claim to reopen his 
request for a waiver of overpayment of Chapter 34 educational 
benefits calculated in the amount of $2,227.39 for the period 
from September 15, 1984 to January 9, 1985, to include 
whether the debt was properly created.  The veteran contends 
that he attended classes during this time period; thus 
claiming, in essence, that the overpayment occurred because 
of VA administrative error.  The Court has held that when the 
validity of a debt is challenged, a threshold determination 
must be made on that question prior to a decision on waiver 
of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 
437 (1991).  A debtor may dispute the amount or existence of 
a debt, which is a right that may be exercised separately 
from a request for waiver or at the same time.  See 38 C.F.R. 
§ 1.911(c)(1) (2002); see also VAOPGCPREC 6-98.  The 
propriety and amount of the overpayment at issue are matters 
that are integral to a waiver determination.  See Schaper, 1 
Vet. App. at 434.  

Moreover, a memorandum in the file dated April 17, 1995 and 
an April 1999 SSOC indicate that the veteran had one year 
from the January 1988 letter denying his waiver request to 
submit an NOD, which he never did.  But the RO did not 
perform the two-step analysis required under 38 C.F.R. 
§ 3.156(a) (2002), when a claim to reopen is presented.  As 
such, the RO must first address the issue of whether the 
veteran filed a timely NOD to the existence of the 
overpayment (denial of the waiver request) for the period 
from September 15, 1984 to January 9, 1985.  If a timely NOD 
to the existence of the overpayment (denial of the waiver 
request) had been filed, the RO must furnish the veteran with 
an SSOC addressing the proper creation of the overpayment.  
If the RO determines that the veteran did not file a timely 
NOD to the existence of the overpayment (denial of the waiver 
request), then it must develop the claim to reopen the final 
decision regarding waiver of the overpayment, to include 
proper creation of the debt, under 38 C.F.R. § 3.156 as 
expounded in Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 
1998) and furnish the veteran with an SSOC.  Under Hodge, 
when a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge, 155 F.3d at 1359-60.  
New and material evidence is evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  Second, if VA 
determines that the evidence is new and material, VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist has been fulfilled.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  Therefore, under the holding in Stegall, 
this case must be remanded again to ensure full compliance 
with the Board's July 1996 remand.  

In the present case, the Board also finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issues addressed 
in this remand.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  Consequently, a remand 
also is required to comply with the notice and duty to assist 
provisions contained in the VCAA.   

The Board notes that the claims file is devoid of evidence 
reflecting that the RO provided the appellant with specific 
information concerning the VCAA in regard to the appealed 
claims discussed in this remand.  As such, the RO must 
provide the appellant with such information, as required by 
law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  

The Board further notes that the duty to assist includes 
obtaining additional information when necessary for an 
adequate determination.  The Board observes several 
inconsistencies in the evidence of record.  A VA Form 119 
dated October 9, 1987, notes that the veteran was enrolled in 
basic cosmetology from February to November 1985 and in 
advanced cosmetology from January 1986 to November 1986.  The 
termination of the basic cosmetology coursework in November 
1985 appears to be confirmed by a September 1986 statement 
from the school's director and a graduation certificate 
associated with the claims file.  However, an undated VA Form 
119 sandwiched between two VA Forms 22-1999, Enrollment 
Certifications, one showing enrollment beginning on November 
7, 1984 and another showing enrollment beginning on November 
1, 1985, reveals that the veteran's school coordinator 
reported that the veteran was absent from class twice in 
November 1984 and twice in December 1984, with no reported 
absences in September 1984, October 1984 or January 1985.  In 
a handwritten note on school letterhead dated in May 1991, 
the veteran's school coordinator certified that the veteran 
was a student from the second week in September 1984 
(September 14th) until August 19, 1986 and that he was with 
the Reserves during the month of September.  The RO's January 
1992 decision letter states, however, that the veteran did 
not attend classes at the D'Carmen Beauty School between 
September 15, 1984 and January 1985.  A two-way memorandum 
dated May 1986 with an August 1986 addendum indicates that 
the veteran's educational award was processed as: none for 
September 15 1984, $574 monthly from January 9, 1985 to 
August 15, 1985, and $524 monthly from November 1, 1985 to 
September 1, 1986.  In a May 1995 SSOC, the RO indicated that 
the denial of the restoration of educational benefits for the 
period between September 15, 1984 and January 1985 was 
primarily due to the fact that the veteran was approved only 
for 1,000 hours of coursework over a 10-month period, adding 
that the evidence of record also indicated that he was not in 
attendance from September 1984 to January 9, 1985.  In an 
April 1999 SSOC, the RO reaffirmed its May 1995 reasoning for 
denial of restoration of Chapter 34 benefits.  The RO added 
that there was no evidence to indicate that the veteran was 
on active duty with the Reserves (that is, ACDUTRA) from 
September 1984 to January 1985, but there is nothing in the 
record indicating that an inquiry was sent to the National 
Personnel Service Center (NPRC) to verify whether the veteran 
was on ACDUTRA from September 1984 to January 9, 1985.  Since 
the veteran would not be eligible for Chapter 34 benefits 
while on ACDUTRA, the RO will be asked to contact the NPRC to 
verify whether the veteran was on ACDUTRA from in 1984 or 
1985.  Although an audit was performed with regard to the 
overpayment, but it does not appear that the veteran was 
furnished a copy of that audit.  On remand, the veteran must 
be provided with an audit, along with a statement indicating 
the current balance, if any, owing on the overpayment.  

The Board observes that the contentions raised on appeal for 
the two issues addressed in this remand are so closely tied 
together with each other that they are "inextricably 
intertwined."  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  
It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time 
without compliance with the mandates of Stegall and the 
notice and duty to assist provisions of the VCAA.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Therefore, for the 
above reasons, a remand to the RO is required.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:
 
1.  The RO should contact the National 
Personnel Records Center (NPRC), and 
request that it certify all periods of 
ACDUTRA with the Reserves for the veteran 
in 1984 and 1985.  Actual dates of 
ACDUTRA must be provided.  All responses 
received from the NPRC should be 
associated with the claims file.

2.  The RO must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West Supp. 2002) and 38 C.F.R. § 
3.159 (Duty to Assist, 66 Fed. Reg. 
45,620 (Aug. 29, 2001)) is fully complied 
with and satisfied.

3.  Thereafter, the RO should 
readjudicate the appellant's claim for 
entitlement to the restoration of Chapter 
34 educational benefits for the period 
from September 15, 1984 to January 8, 
1985, including any additional evidence 
obtained on remand.  If the determination 
remains unfavorable to the appellant, he 
and his attorney should be provided with 
a supplemental statement of the case and 
be afforded an opportunity to respond.

4.  Thereafter, the RO should set forth 
in the record a written paid and due 
audit of the appellant's Chapter 34 
educational benefits account for the 
overpayment for which the DMC notified 
the veteran in a letter dated September 
5, 1986.  This audit should reflect, on a 
month-by-month basis, the amounts 
actually paid to the veteran, the amounts 
repaid by the veteran, and the current 
balance owing, if any, on the debt.  A 
copy of the written audit should be 
inserted into the claims file and another 
provided to the appellant.

5.  After completion of the above, if the 
RO determines that the veteran did not 
file a timely notice of disagreement to 
the December 1987 COWC decision issued in 
January 1988 denying a waiver of 
overpayment of Chapter 34 educational 
benefits, then the RO should develop a 
claim to reopen the final decision of the 
waiver of overpayment of Chapter 34 
educational benefits calculated in the 
amount of $2,227.39, to include proper 
creation of the debt, using the two-step 
analysis set forth in Hodge v. West, 155 
F.3d 1356, 1359-60 (Fed. Cir. 1998).  If 
it is determined that the claim is 
reopened pursuant to 38 U.S.C.A. § 5108 
(West 2002), the RO should undertake a de 
novo review on the merits and any 
development necessary as required by 
Hodge and the VCAA and follow the 
instructions outlined in 6, 7 and 8 
below.  If the RO determines that no new 
and material evidence has been submitted 
and the claim is not reopened, the 
appellant and his attorney should be 
furnished a supplemental statement of the 
case summarizing all of the evidence, 
both new and old, and setting forth the 
applicable legal criteria pertinent to 
the appeal on this issue.

6.  The RO should also adjudicate the 
issue of whether the overpayment of 
educational benefits at issue was 
properly created and the amount of such 
overpayment.  A comprehensive explanation 
of the factors involved in the creation 
of the overpayment and the RO's reasons 
and bases for that decision should be 
prepared and incorporated into the claims 
file.  The RO should set forth the laws 
and regulations, which establish the 
basis for the creation of the 
overpayment.  If it is determined that 
any or all of the overpayment at issue 
was improperly created, award action 
should be taken to rectify the error.  In 
any case, if is determined that the 
overpayment was properly created, the RO 
should furnish the veteran and his 
attorney notification of appellate 
rights.  If the veteran files a timely 
notice of disagreement, he and his 
attorney should be provided with a 
statement of the case as required by 38 
U.S.C.A. § 7105(d) (West 2002) as to this 
issue, with citations to the controlling 
law and regulations and afforded the 
opportunity to file a substantive appeal.

7.  After completion of 5 and 6 above, 
the case should be referred to the COWC 
to review the record and reconsider the 
veteran's request for waiver, including 
any additional evidence obtained by the 
RO on remand.  A formal, written record 
of the COWC's decision, including an 
analysis of the various elements to be 
considered, should be prepared and placed 
in the claims file.  A supplemental 
statement of the case is not the 
appropriate means for accomplishing this 
task, under proper appellate guidelines.

8.  If the COWC's determination remains 
unfavorable to the veteran, he and his 
attorney should be furnished a 
supplemental statement of the case, which 
sets forth and considers all of the 
applicable legal criteria pertinent to 
this appeal, including 38 C.F.R. §§ 1.963 
and 1.965 (2002).  This document should 
further reflect detailed reasons and 
bases for the decision reached.  When the 
above development has been completed, the 
veteran and his representative should be 
afforded the opportunity to respond.  

9.  After completion of the foregoing, 
the RO should review the file and ensure 
that all of the directives of this REMAND 
have been carried out in full.  If not, 
the RO should take any action necessary 
to ensure such compliance.  38 C.F.R. § 
4.2 (2002); see also Stegall v. West, 11 
Vet. App. 206 (1998).

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his attorney have 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




